  Case 21-80079       Doc 42   Filed 06/17/21 Entered 06/21/21 06:46:04           Desc Main
                                 Document     Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                      )               BK No.:    21-80079
William E. Schafman                         )
                                            )               Chapter: 13
                                            )
                                                            Honorable Thomas M. Lynch
                                            )
                                            )
               Debtor(s)                    )

                               ORDER DISALLOWING CLAIM NO. 9

       This matter coming on the Trustee's Objection to Claim, proper notice given and the court being
advised in the premises;

  IT IS HEREBY ORDERED:

   1) The trustee's motion is sustained. The proof of claim of SN Servicing Corporation claim #9 is
disallowed.




                                                         Enter:


                                                                  Honorable Thomas M. Lynch
Dated: June 17, 2021                                              United States Bankruptcy Judge

 Prepared by:
 LYDIA S. MEYER, Trustee
 PO Box 14127
 Rockford, IL 61105-4127
 Phone: 815-968-5354
 Fax: 815-968-5368
